Name: Commission Implementing Regulation (EU) NoÃ 7/2012 of 5Ã January 2012 amending Council Regulation (EC) NoÃ 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 7.1.2012 EN Official Journal of the European Union L 4/1 COMMISSION IMPLEMENTING REGULATION (EU) No 7/2012 of 5 January 2012 amending Council Regulation (EC) No 1183/2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1183/2005 of 18 July 2005 imposing certain specific restrictive measures directed against persons acting in violation of the arms embargo with regard to the Democratic Republic of the Congo (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1183/2005 lists the natural and legal persons, entities and bodies covered by the freezing of funds and economic resources under the Regulation. (2) On 12 October and 28 November 2011 the Sanctions Committee of the United Nations Security Council approved updates to the list of individuals and entities subject to the freezing of assets. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1183/2005 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 193, 23.7.2005, p. 1. ANNEX Annex I to Regulation (EC) No 1183/2005 is amended as follows: The following entries shall be added under the heading A. Natural persons: (a) Jamil Mukulu (alias (a) Professor Musharaf, (b) Steven Alirabaki, (c) David Kyagulanyi (d) Musezi Talengelanimiro (e) Mzee Tutu (f) Abdullah Junjuaka (g) Alilabaki Kyagulanyi, (h) Hussein Muhammad (i) Nicolas Luumu (j) Talengelanimiro. Date of birth: (a) 1965 (b) 1 January 1964. Place of birth: Ntoke Village, Ntenjeru Sub County, Kayunga District, Uganda. Function: (a) Head of the Allied Democratic Forces (ADF) (b) Commander, Allied Democratic Forces. Nationality: Ugandan. Other information: According to open-source and official reporting, including the UNSC DRC Sanctions Committees Group of Experts reports, Jamil Mukulu is the military leader of the Allied Democratic Forces (ADF), a foreign armed group operating in the DRC that impedes the disarmament and voluntary repatriation or resettlement of ADF combatants, as described in paragraph 4(b) of resolution 1857 (2008). The UNSC DRC Sanction Committees Group of Experts has reported that Jamil Mukulu has provided leadership and material support to the ADF, an armed group operating in the territory of the DRC. According to multiple sources including the UNSC DRC Sanctions Committees Group of Experts reports, Jamil Mukulu has also continued to exercise influence over the policies, provided financing, and maintained direct command and control over the activities of ADF forces in the field, including overseeing links with international terrorist networks. Date of designation referred to in Article 5(1)(b): 12.10.2011. (b) Ntabo Ntaberi Sheka. Date of birth: 4 April 1976. Place of birth: Walikale Territory, Democratic Republic of the Congo. Function: Commander-in-Chief, Nduma Defence of Congo, Mayi Mayi Sheka group. Nationality: Congolese. Other information: Ntabo Ntaberi Sheka, Commander-in-Chief of the political branch of the Mayi Mayi Sheka, is the political leader of a Congolese armed group that impedes the disarmament, demobilisation, or reintegration of combatants. The Mayi Mayi Sheka is a Congo-based militia group that operates from bases in Walikale territory in eastern DRC. The Mayi Mayi Sheka group has carried out attacks on mines in eastern DRC, including taking over the Bisiye mines and extorting from locals. Ntabo Ntaberi Sheka has also committed serious violations of international law involving the targeting of children. Ntabo Ntaberi Sheka planned and ordered a series of attacks in Walikale territory from 30 July to 2 August 2010, to punish local populations accused of collaborating with Congolese government forces. In the course of the attacks, children were raped and were abducted, subjected to forced labour and subjected to cruel, inhumane or degrading treatment. The Mayi Mayi Sheka militia group also forcibly recruits boys and holds children in their ranks from recruitment drives. Date of designation referred to in Article 5(1)(b): 28.11.2011.